Opinion by
Woodside, J.,
In this unemployment compensation case, the appellant was denied benefits on the ground that she refused suitable work without good cause.
The board found that she had been employed as a doctor’s receptionist and had a valid separation when she left because of pregnancy. She was advised she could return to her employment after the child was born. When her employer learned that she had applied for unemployment compensation benefits, he wrote her to return to her former position. The board found that she “advised him that she was unable to return to work because she was required to remain at home to care for her children.”
The evidence supports the findings of the board. She is disqualified under §402(a) of the Unemployment Compensation Law, 43 P.S. §802(a) because she refused suitable work without good cause. Buchko Unemployment Compensation Case, 196 Pa. Superior Ct. 559, 175 A. 2d 914 (1961).
Decision affirmed.